Citation Nr: 1138946	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's nerve irritation with left leg radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from January 1973 to June 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a back disorder, back surgical scar residuals, and a nerve disorder.  In June 2007, the Veteran submitted a notice of disagreement (NOD).  In October 2007, the RO granted service connection for both back injury residuals with L5-S1 laminectomy residuals; assigned a 20 percent evaluation for that disability; granted service connection for L5-S1 laminectomy scar residuals; assigned a noncompensable evaluation for that disability; and effectuated the awards as of May 31, 2006.  

In October 2007, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative which addressed the issue of service connection for a nerve disorder secondary to the Veteran's lumbosacral spine disability.  In January 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for a nerve disorder.  In March 2008, the RO granted service connection for nerve irritation with left leg radiation; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 31, 2006.  In April 2008, the Veteran submitted a NOD with the initial evaluation assigned for his nerve irritation with left leg radiation.  In November 2008, the RO issued a SOC to the Veteran and his accredited representative which addressed the initial evaluation for the Veteran's nerve irritation with left leg radiation.  In November 2008, the Veteran submitted an Appeal to the Board (VA Form 9) from the initial evaluation assigned for his nerve irritation with left leg radiation.  

In March 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2011, the Veteran submitted a written statement which may be reasonably construed as informal claim of entitlement to increased evaluations for the Veteran's back injury residuals with L5-S1 laminectomy residuals and his L5-S1 laminectomy scar residuals.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In its May 2011 Remand instructions, the Board directed that:

2. The RO/AMC should arrange for the Veteran to be examined by a neurologist to determine the nature and severity of any and all neurological manifestations of his service-connected low back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  The examiner should describe all neurological symptoms in detail.  Regarding neurological manifestations of the low back disability, the examiner should specifically:  

a. Describe in detail the nature, severity, and frequency of neurological manifestations of the Veteran's service-connected low back disability, and the associated impairment of function, to include, but not limited to, bilateral lower extremity radiculopathy.  
b. Regarding, the Veteran's left leg radiculopathy, the examiner should comment on whether he has (i) incomplete nerve paralysis that is mild, moderate, or severe, or (ii) (disability consistent with) complete paralysis of a nerve.  The examiner should specifically comment on the Veteran's allegations of lower extremity weakness, falling, and assistive device use due to bilateral radiculopathy and opine whether such symptomatology is consistent with examination findings and the history of the disability(ies).  
c. The examiner should also indicate whether the Veteran has right lower extremity neurological manifestations of low back disability, and if so, their nature/degree (as requested for the left lower extremity above) and frequency (to include comment as to when they were first shown based on the factual evidence of record).  If the Veteran does not have such manifestations, the examiner should reconcile such a finding with VA treatment records noting right leg sciatica and the Veteran's reports of pain radiating down the right leg.  The examiner must explain the rationale for all opinions offered.  (emphasis added).

VA clinical documentation dated in May 2011 and June 2011 indicates that the Veteran complained of right leg neurological impairment and presented a history of falling secondary to right lower extremity numbness.  A May 16, 2011, VA treatment entry states that the Veteran presented a history of "about two falls due to loss of feeling in his right side."  He exhibited an abnormal "Get Up & Go" test.  The Veteran was noted to request a cane.  A June 8, 2011, VA physical medicine rehabilitation treatment record states that the Veteran complained of progressive back pain with "some radiation down both legs."  On physical evaluation, the Veteran exhibited positive right and left supine straight leg raise (SLR) testing.  Assessments of "chronic [low back pain/degenerative disc disease/degenerative joint disease];" lumbar radiculopathy; and L3-4 stenosis were advanced.  A June 8, 2011, VA kinesiotherapy treatment record states that the Veteran had chronic low back pain and "would benefit from having a cane to help stabilize his balance and gait."  The Veteran was issued a cane.  

The report of a June 9, 2011, VA neurological examination states that the claims file had been reviewed.  The Veteran was diagnosed with "L5 herniated nucleus pulposus with primary repair, with residual myofascial pain and progressive residual lumbar degenerative disc disease and a secondary intermittent left L4 radiculopathy." The examiner commented that:

He currently denies any problems with radiating pain or weakness on the right side.  He does complain of pain radiating into the posterior thigh and calf on the left side at least three times a week.  ...  He does use a cane in ambulation.  This is primarily used to steady his gait.  He [has] no current history of falls and attributes this to his use of a cane.  

***

He does have radicular pain and paresthesias in the left side with SLR and with bending and lifting.  The Veteran does avoid these maneuvers due to the disability in his low back.  Currently, the Veteran does not have residual neurological manifestations on the right side. ...  The current neurological manifestations are limited to the left side and L4 radiculopathy without associated weakness or persistent sensation loss.   
The Board observes that the VA physician did not specifically discuss the above cited May 16, 2011, and June 8, 2011, VA treatment records.  He failed to note the Veteran's complaints of bilateral radiating back pain and the issuance of a cane during VA treatment conducted on the day prior to the June 9, 2011, evaluation.  Further, the physician advanced no findings as to whether the Veteran's left lower extremity radiculopathy was commensurate with incomplete or complete sciatic nerve paralysis and did not "specifically comment on the Veteran's allegations of lower extremity weakness, falling, and assistive device use due to bilateral radiculopathy and opine whether such symptomatology is consistent with examination findings and the history of the disability(ies)."  

The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after June 10, 2011, is not of record.  The Veteran has testified that he receives no private treatment.  VA should obtain all relevant VA clinical documentation which could potentially be helpful in resolving the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is again REMANDED for the following action:

1.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after June 10, 2011.  

2.  Then, schedule the Veteran for a VA neurological examination in order to determine the current nature and severity of his chronic nerve irritation, including reconciling the conflicting findings regarding right-sided radiculopathy.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

In addressing whether the Veteran has right-sided radiculopathy at any time since service, the examiner should discuss all relevant evidence, including the June 8, 2011, findings on VA clinical treatment records, and reconcile any conflicting findings.  The examiner should identify whether the Veteran has had right radiculopathy at any time since service and specifically comment on whether the Veteran's right and/or left radiculopathy is analogous to incomplete (mild, moderate or severe) or complete sciatic nerve paralysis and as well as discuss the Veteran's history of falling and associated use of a VA-issued cane.  The examiner should describe the nature and degree of severity of the radiculopathy, if found, for each lower extremity.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.    

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  

_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  



